IN THE COURT OF APPEALS OF IOWA

                                   No. 15-0098
                              Filed March 23, 2016


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

APRIL DENISE KHURAM,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Black Hawk County, Joseph M.

Moothart, District Associate Judge.



      April Khuram appeals the district court’s denial of her motion to suppress.

AFFIRMED.



      Travis M. Armbrust of Brown, Kinsey, Funkhouser & Lander, P.L.C.,

Mason City, for appellant.

      Thomas J. Miller, Attorney General, and Kelli Huser, Assistant Attorney

General, for appellee.



      Considered by Vaitheswaran, P.J., and Doyle and Mullins, JJ.
                                         2


VAITHESWARAN, Presiding Judge.

         An individual found guilty of possessing marijuana contends officers did

not obtain valid consent to conduct a warrantless search of her bedroom and,

accordingly, the district court should have suppressed the marijuana evidence.

   I.       Background Facts and Proceedings

         Waterloo police officers received a complaint of marijuana odors coming

from an apartment complex. The odor appeared to be strongest around a lower-

level apartment.     Officers knocked on the door of the apartment.      A man

identified as Loren Austin answered, said the lease was in his name, and told the

officers a woman was in the back bedroom. Austin consented to a search of the

apartment. The officers found April Khuram in the bedroom. They also found

marijuana in the bedroom.

         The State charged Khuram with possession of marijuana.       Iowa Code

§ 124.401(5) (2013). Khuram moved to suppress the evidence gained in the

search. The district court suppressed statements Khuram made but denied the

motion with respect to the marijuana evidence. The court subsequently adjudged

Khuram guilty based on the minutes of testimony and imposed sentence. This

appeal followed.

   II.      Suppression Ruling

         Khuram contends the district court should have suppressed the marijuana

evidence on the ground that the search of her “private living space” violated

federal and state constitutional proscriptions against unreasonable searches and

seizures. U.S. Const. amend IV; Iowa Const. art. I, § 8. “Generally, the rights

contained in the Fourth Amendment and the Iowa Constitution are ‘deemed to be
                                        3

identical in scope, import, and purpose.’” State v. Fleming, 790 N.W.2d 560, 564

(Iowa 2010) (citation omitted). But, the Iowa Supreme Court has reserved its

“right to interpret our state constitution in a fashion that provides greater

protection.” Id.

       In Fleming, the court did just that. Id. at 565-67. There, the court was

asked to decide “[w]hether an individual enjoys an expectation of privacy in a

rented room within a house that is lived in communally.” Id. at 564. The court

answered yes to this question under the Iowa Constitution. Id. at 567. The court

reasoned as follows:

       Generally, when single, unrelated persons live together in a house,
       the kitchen, living room, bathroom, hallways and entryways are
       communal space, but the individual bedrooms remain private. As a
       social norm, this is fairly well established; thus, many of these
       individuals probably do not feel the need to clearly delineate their
       personal space with locks or signs. We find a reasonable
       expectation of privacy in an individual room rented within a single-
       family house.

Id. After finding Fleming possessed a reasonable expectation of privacy in the

bedroom, the court went on to hold that “officers unreasonably invaded Fleming’s

protected interest in his bedroom.”    Id. at 568.   We will apply this two-step

approach.

     A.     Expectation of Privacy

       As in Fleming, we begin our analysis with whether Khuram possessed a

legitimate expectation of privacy in the bedroom.     Khuram testified, and the

district court found, she rented a room in an apartment leased by her “good

friend” Austin. Although the officers characterized Khuram as Austin’s girlfriend,

both Austin and Khuram denied being involved in a relationship at the time of the
                                                4


search. The district court found they “were not romantically involved.” We defer

to this finding given the district court’s ability to assess witness credibility. Id. at

563.

         The district court also found the bedroom Khuram rented had a lock on the

door, a finding supported by the testimony of both Khuram and Austin.                   But

Khuram did not always use the lock.                 And Austin could enter the bedroom

whether it was locked or unlocked because he had a key. However, he generally

did not enter unless he had Khuram’s permission. According to Khuram, she

granted Austin permission to check on her at night because she was diabetic

and, on one occasion, gave him permission to retrieve her personal belongings

when she was hospitalized.

         Khuram additionally testified only her belongings were in the room. While

Austin      contradicted   this    testimony,       his   statements   were   fraught   with

inconsistencies. Applying a totality-of-the-circumstances standard of review, we

conclude Khuram possessed a legitimate expectation of privacy in her bedroom

under the Iowa Constitution. See id. at 567 (finding legitimate expectation of

privacy based on rental of room in a house, absence of family relationship

between homeowner and tenant, and “exclusive possession and control” of

room).

       B.      Invasion of Protected Interest

         Having concluded Khuram enjoyed a legitimate expectation of privacy in

the bedroom, we must next decide “whether the State has unreasonably invaded

th[is] protected interest.”       Id. at 564.       “A warrantless search . . . is per se

unreasonable unless it falls within a recognized exception.” State v. Carter, 696
                                         5

N.W.2d 31, 37 (Iowa 2005). One recognized exception is consent. State v.

Baldon, 829 N.W.2d 785, 791 (Iowa 2013).

       The question here is whether Austin had authority to consent to the search

of Khuram’s bedroom. Authority to consent may be actual or apparent. State v.

Lowe, 812 N.W.2d 554, 576 (Iowa 2012). “Apparent authority will validate a

search where officials ‘enter without a warrant because they reasonably (though

erroneously) believe that the person who has consented to their entry’ had the

authority to do so.” Id. (quoting Illinois v. Rodiguez, 497 U.S. 177, 186 (1990)).

“We apply an objective standard when analyzing consent and ask ‘would the

facts available to the officer at the moment . . . warrant a [person] of reasonable

caution in the belief that the consenting party had authority over the premises?’”

Id. (quoting Rodriguez, 497 U.S. at 188); see also State v. Grant, 614 N.W.2d

848, 853 (Iowa Ct. App. 2000) (“A consent search of a home is only proper if the

police reasonably believed the person granting the police permission to search

had the authority to do so.”).

       Assuming without deciding that Austin lacked actual authority to consent

to the search of Khuram’s bedroom, the record establishes his apparent authority

to consent. According to one of the officers, Austin told him “his girlfriend April

was in the back bedroom.” While the officer later equivocated on whether Austin

used the term “girlfriend,” he insisted he was “led to believe that they were

dating.” A second officer confirmed Austin’s statement that “another person was”

in the apartment.     This officer also understood the person to be Austin’s

“girlfriend.” In short, both officers at the scene reasonably believed Austin was in
                                        6


a relationship with Khuram and had authority to consent to a search of her

bedroom.

      We recognize the officers’ belief was undermined by subsequent

testimony from Austin and Khuram. As noted, both denied a relationship and the

district court credited their testimony over the officers’ testimony on this point.

But the officers’ “erroneous” belief about the nature of the couple’s relationship

was not necessarily an unreasonable one. Lowe, 812 N.W.2d at 576.          That is

because the surrounding circumstances did not “raise reasonable doubts as to

the authority of the consenting party.” Grant, 614 N.W.2d at 854.

      As discussed, the officers went to the apartment building based on a

complaint of marijuana odor, traced the smell to Austin’s apartment, knocked on

the apartment door, and asked the person who answered whether he was the

leaseholder and whether anyone else was in the apartment.           They obtained

confirmation Austin was the leaseholder and someone they understood to be his

girlfriend was in the apartment. They proceeded into the apartment and to the

back bedroom with Austin’s unambiguous and unrestricted consent. Although

Austin testified the door to Khuram’s bedroom was locked, he acknowledged he

was unable to see the door from his vantage point in the living room and Khuram

stated she many not have locked the door on the night of the search. See State

v. Belieu, No. 15-0134, 2015 WL 6508487, at *3 (Iowa Ct. App. Oct. 28, 2015)

(noting “the door to the bedroom was unlocked and standing open at the time the

sergeant entered”). Under these circumstances, the officers had no reason to

call Austin’s authority to consent into question. Given the absence of ambiguity,
                                        7


they did not have an “obligation to make further inquiries into the precise nature

of the situation.” Grant, 614 N.W.2d at 854.

      Applying the consent exception to the warrant requirement and,

specifically, the apparent authority prong of the consent exception, we conclude

the officers’ warrantless entry into the apartment and the subsequent search of

Khuram’s bedroom did not unreasonably invade Khuram’s legitimate expectation

of privacy in the bedroom.     Accordingly, we affirm the district court’s well-

reasoned order denying Khuram’s motion to suppress and her conviction and

sentence for possession of marijuana.

      AFFIRMED.